The opinion of the court was delivered by
Woodward, J.
— The lien was entered of record in the manner prescribed by statute, but it is objected that the plaintiff’s book of original entries was erroneously admitted in evidence to prove the delivery of the materials. The ground of objection is that the book charged the materials to the owner of the building instead of the contractor.
The statute does not prescribe the manner of proof in such cases, and therefore general rules and principles apply. The thing to be proved is that the materials or labour were furnished for and went into the building in question. A book of original entries, in connection with other explanatory evidence such as was here, is entirely competent. The book proved a sale and delivery of the articles to the owner of the building; the other evidence tended to prove that the contractor used them, and that in a settlement between the owner and the contractor, the money was set apart to pay the plaintiff’s bill. . Unexplained, the book charges would not of themselves have sustained the lien; but accompanied with the other proofs, they were competent.
The errors assigned upon other parts of the record having been abandoned, need not be noticed.
The judgment is affirmed.